Citation Nr: 0940172	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-25 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to payment of or reimbursement for the cost of 
emergency medical treatment provided by St. Mary's Medical 
Center from December 8 to December 9, 2005, under the 
provisions of the Veterans Millennium Health Care and 
Benefits Act (Millennium Bill Act).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the Fee Basis 
Unit at the Department of Veterans Affairs Medical Center 
(VAMC) in Huntington, West Virginia that denied payment for 
emergency medical treatment provided by St. Mary's Hospital 
from December 8 to December 9, 2005, based on a finding that 
VA medical treatment was reasonably available.  

In September 2009 the Veteran and his wife testified before 
the undersigned Veterans Law Judge by videoconference from 
the VA Regional Office (VARO) in Huntington, West Virginia.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran obtained emergency medical treatment at St. 
Mary's Hospital on December 8 and 9, 2005; the treatment was 
not for a service-connected disorder and was not pre-
authorized by VA.  

2.  The evidence of record shows the Veteran was transferred 
to VA treatment facilities as soon as a bed was reasonably 
available.  




	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses 
associated with unauthorized emergency medical treatment at 
St. Mary's Hospital from December 8 to December 9, 2005, are 
met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to payment of or 
reimbursement for unauthorized hospital expenses.

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

VA may pay or reimburse veterans for payment of medical 
expenses incurred in non-VA facilities where: (1) such care 
or services were rendered in a medical emergency of such a 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability; or (D) for any illness in the case of a 
veteran who is a participant in a vocational rehabilitation 
program that necessitates care or treatment to make possible 
such veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten completion 
of such course of training; and, (3) VA or other Federal 
facilities were not reasonably available and an attempt to 
use them beforehand would not have been reasonable, sound, 
wise or practicable. 38 U.S.C.A. § 1728(a); see also 
38 C.F.R. § 17.120.  

The Court has held that all three of these statutory 
requirements must be met before payment is authorized.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).  

Emergency care not covered under the provisions of 
38 U.S.C.A. § 1728(a) as described above may qualify for 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177, and will be referred to as the 
"Millennium Bill Act" in this discussion.  

To qualify for reimbursement under the Millennium Bill act as 
articulated in 38 C.F.R. § 17.1002 all of the following 
criteria must be met:  

(a)  The emergency services were provided in a hospital 
emergency department or similar facility held out as 
providing emergency care to the public;  

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;  

(c)  A VA or other Federal facility or provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);  

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility;  

(e)  At the time the emergency treatment was furnished the 
veteran was enrolled in the VA healthcare system and had 
received medical services within the 24-month period 
preceding the furnishing of such emergency treatment;  

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;  

(g)  The veteran had no coverage under a healthcare contract 
for payment or reimbursement in whole or in part for the 
emergency treatment;  

(h)  If the condition for which emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran against a third 
party for payment of such treatment and the veteran has no 
contractual or legal recourse against a third party that 
could reasonably be pursued for the purpose of extinguishing, 
in whole or in part, the veteran's liability to the provider; 
and,  

(i)  The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment.  

The criteria above are conjunctive, not disjunctive; 
accordingly, all nine criteria must be met.  Melson v. 
Derwinski, 1 Vet. App. 334 (1991).  

Analysis

The Veteran in this case received emergency treatment at St. 
Mary's Hospital on December 8 and 9, 2005, for cardiac 
symptoms.  There is no documentation in the treatment records 
from St. Mary's Hospital that the treatment was associated 
with any service-connected disability.  Accordingly, the 
treatment does not meet the criteria for entitlement under 
38 U.S.C.A. § 1728(a) as cited above.  

The Veteran may, however, be entitled to payment for such 
care under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003 
(Millennium Bill Act).

The VAMC denied reimbursement under the Millennium Bill Act 
based on a determination that two of the nine criteria for 
reimbursement are not met.  Specifically, the VAMC found that 
VA facilities were reasonably available, and that the Veteran 
has alternative insurance that would be liable for the costs.  
In an associated finding of fact, the VAMC asserts the 
Veteran declined to be transferred to the VAMC and professed 
a preference for staying at St. Mary's Hospital.

Review of the record shows the Veteran presented to the 
emergency room (ER) of St. Mary's Hospital on December 8, 
2005, at approximately 7:00 a.m. complaining of chest pain 
that had started the previous afternoon.  Nitroglycerine did 
not alleviate the symptoms.  The ER notes show the Veteran 
identified the VAMC Blue Team as his primary care provider.  
A handwritten note on the chart for December 8 states, 
"Multiple medical problems. [Illegible] wishes to transfer 
to VA."       

A subsequent handwritten note on the St. Mary's Hospital 
chart was recorded on December 8 at 9:00 a.m. and shows the 
Veteran refused to accept heparin, stating "I'm going to the 
VA, they can start it there."

Treatment notes from St. Mary's Hospital on December 8 
provide the following timeline.  At 11:33 a.m. the hospital 
called the VAMC asking to transfer the Veteran there at his 
request.  At 2:17 p.m. the VAMC informed St. Mary's Hospital 
that beds at the VAMC were limited, but VA would review the 
information and call back with a decision; the note states 
the Veteran hoped to be transferred to VA that day, quoting 
the Veteran as stating he had tried to get to the VAMC the 
previous afternoon but was very ill, and his wife took him to 
St. Mary's because it was closer.  At 5:30 p.m. the VAMC 
informed St. Mary's Hospital there were no beds available but 
it may be possible to transfer the Veteran the following 
morning.  

Treatment notes from St. Mary's Hospital on the following 
day, December 9, provide the following timeline.  At 8:30 
a.m. the Veteran asked again to be transferred to the VAMC 
but no beds were available at that time.  At 9:28 a.m. St. 
Mary's Hospital left a message with the VAMC transfer 
coordinator.  Subsequently that day (no time provided) the 
hospital was notified a bed would be available at the VAMC 
that afternoon.  At 3:45 the VAMC called the hospital 
requesting discharge summary prior to transfer, which was 
provided to the VAMC via facsimile.  At 6:40 p.m. the Veteran 
was finally transferred to the VAMC (the attending 
physician's note makes clear the hospital wanted to retain 
the Veteran for stress test and cardiac catheterization, but 
the Veteran insisted on being transferred to VA).

Based on the evidence above, the Board finds the treatment 
provided to the Veteran by St. Mary's Hospital was for a bona 
fide emergency and the Veteran clearly identified his wish to 
be transferred to the VAMC as soon as possible.  St. Mary's 
Hospital accommodated the Veteran's request and transferred 
him to the VAMC as soon as bed space was identified as having 
become available.

The VAMC contends the Veteran had alternative insurance.  A 
handwritten note states "ineligible for Mill Bill; according 
to VA patient inquiry pt had health insurance coverage - 
Regional C - from 3/22/04 to 3/13/06."  This cryptic note is 
the only evidence of insurance coverage.  VAMC inquiries 
associated with the claims file show the Veteran was not 
covered under Medicare or under state Medicaid, and the 
Veteran and his wife both testified under oath they had no 
other coverage at the time.  The Board accordingly finds 
there is no alternative third-party insurer.

Finally, the VAMC contends the Veteran declined to be 
transported from the St. Mary's ER to the VAMC because he 
wanted to remain at St. Mary's.  The Veteran denies this, and 
the Veteran's account is supported by St. Mary's records.  As 
noted above, St. Mary's was specifically informed there were 
no beds available at the VAMC until the following day, and 
the Veteran insisted on being transferred to the VAMC at the 
first opportunity.

In summary, given the Veteran's history of heart trouble his 
decision to seek emergency treatment at St. Mary's Hospital 
rather than to drive to the VAMC was reasonably prudent.  The 
Veteran clearly identified his desire to be transferred to 
the VAMC, but St. Mary's Hospital was informed by the VAMC 
that no beds were available; when bed space became available 
at the VAMC the Veteran was transferred expeditiously.  The 
Veteran is personally responsible for the cost of treatment 
at St. Mary's, as there are no alternative insurers or other 
third-party payers.

Based on the evidence above the Board finds the criteria for 
payment or reimbursement under the Millennium Bill Act are 
met.  
  
 
ORDER

Entitlement to payment of or reimbursement for unauthorized 
emergency medical expenses at St. Mary's Hospital from 
December 8 to December 9, 2005, is granted.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


